DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay ( US 20090317022) in view of McMiller (US 9205942), Isgar (US 4576310), Sumanis (US 5125526 ) , Brooks (US 20080179329 ) and Barber (US 20090020533).
Regarding claim 1, MacKay discloses, A trash can (Fig.1) and trash bag (1, Fig.1) combination comprising: having an adhesive (11) tape on an inner surface (Fig.1,2); wherein the trash bag is securely lined within the shell using the adhesive tapes (Fig.1) .
However, MacKay does not explicitly discloses, a parallelepiped shell including clipping members on front and rear ends and a first side of an open top respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 	MacKay to incorporate a parallelepiped shell including clipping members on front and rear ends as taught by McMiller for the purpose of securing the liner to the receptacle as well as allowing the user to lift the liner by the clipping member. 
However, MacKay-McMiller does not explicitly discloses, a positioning member on a second side, the positioning member having an upright member the trash bag having a portion extending out of the trash bag to put on the upright member.
Isgar is in the field of endeavor and discloses a container with a positioning member (18) on a second side, the positioning member (18) having an upright member (Fig.1; 18); the trash bag having a portion (50) extending out of the trash bag to put on the upright member (fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKay-McMiller to incorporate a positioning member on a second side, the positioning member having an upright member the trash bag having a portion extending out of the trash bag to put on the upright member as taught by Isgar for the purpose of securing the liner in an open state so that items may be placed inside the liner.
With regards to the limitation, “a parallelepiped shell including three clipping members on front and rear ends and a first side of an open top respectively,” The number of clipping member corresponds to the number of adhesive on the liner. The prior art of MacKay has at least three engaging member (11) and since the prior art of Isgar discloses the use of a positioning member on a side of the container,  it is reasonable to expect a person of ordinary skill would place clipping member on the other three sides of the parallelepiped shell. Because having clipping member on all three side would provide a stronger hold to the liner/trash bag.  

Furthermore, the use of double sided adhesive is well known in the art as Sumanis discloses a trash bag that is secured to a trash bag holder using double sided tape (47; Fig. 2; Col.2, line 54-55).
The combination of MacKay-McMiller-Isgar would result in a structure wherein a parallelepiped shell including three clipping members on front and rear ends and a first side of an open top respectively, each clipping member having an adhesive double sided tape on an inner surface.
However, MacKay-McMiller-Isgar does not explicitly discloses a trash bag including a closed strap around a mouth thereof.
Brooks is in the field of endeavor and discloses a closed strap (19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKay-McMiller-Isgar to incorporate a trash bag including a closed strap around a mouth as taught by Brooks for the purpose of closing the opening of the trash bag. 
However, MacKay-McMiller-Isgar-Brooks does not explicitly discloses a lid removably disposed on the shell.
Barber is in the field of endeavor and discloses a trashcan (10) with a lid (80) removably disposed on the shell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKay-McMiller-Isgar-Brooks to incorporate a lid removably disposed on the shell for the purpose of closing the opening of the trash can. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay ( US 20090317022) in view of McMiller (US 9205942), Isgar (US 4576310), Brooks (US 20080179329 ),Barber (US 20090020533), Deja (US 20160001973) and Albanese (US 20180368602).

Regarding claim 2, MacKay discloses, A trash can (Fig.1) and trash bag (1, Fig.1) combination comprising: having an engagement member (11) adjacent to an inner surface (Fig.1, 2); wherein the trash bag is securely lined within the shell using the engagement member (Fig.1).
However, MacKay does not explicitly discloses, a parallelepiped shell including clipping members on front and rear ends and a first side of an open top respectively.
McMiller is in the field of endeavor and discloses a trashcan having a parallelepiped shell (Fig. 15) with a clipping members (92, 94) on front and rear ends (Fig.15, 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 	MacKay to incorporate a parallelepiped shell including clipping members on front and rear ends as taught by McMiller for the purpose of securing the liner to the receptacle as well as allowing the user to lift the liner by the clipping member. 
However, MacKay-McMiller does not explicitly discloses, a positioning member on a second side, the positioning member having an upright member the trash bag having a portion extending out of the trash bag to put on the upright member.
Isgar is in the field of endeavor and discloses a container with a positioning member (18) on a second side, the positioning member (18) having an upright member (Fig.1; 18); the trash bag having a portion (50) extending out of the trash bag to put on the upright member (fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKay-McMiller to incorporate a positioning member on a second side, the positioning member having an upright member the trash bag having a portion 
With regards to the limitation, “a parallelepiped shell including three clipping members on front and rear ends and a first side of an open top respectively,” The number of clipping member corresponds to the number of adhesive on the liner. The prior art of MacKay has at least three engaging member (11) and since the prior art of Isgar discloses the use of a positioning member on a side of the container,  it is reasonable to expect a person of ordinary skill would place clipping member on the other three sides of the parallelepiped shell. Because having clipping member on all three side would provide a stronger hold to the liner.  
The combination of MacKay-McMiller-Isgar would result in a structure wherein a parallelepiped shell including three clipping members on front and rear ends and a first side of an open top respectively, each clipping member having an adhesive double sided tape on an inner surface.
However, MacKay-McMiller-Isgar does not explicitly discloses a trash bag including a closed strap around a mouth thereof.
Brooks is in the field of endeavor and discloses a closed strap (19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKay-McMiller-Isgar to incorporate a trash bag including a closed strap around a mouth as taught by Brooks for the purpose of closing the opening of the trash bag. 
However, MacKay-McMiller-Isgar-Brooks does not explicitly discloses a lid removably disposed on the shell.
Barber is in the field of endeavor and discloses a trashcan (10) with a lid (80) removably disposed on the shell.


MacKay-McMiller-Isgar-Brooks-Barber discloses the claimed invention except that adhesive engagement member is utilized for connecting the bag to the receptacle instead of magnetic engagement member.  Deja shows that magnetic connection was an equivalent structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Deja represents evidence (Para 51) that Magnetic connections were art-recognized equivalent structures for adhesive.  Therefore, because these two connecting mechanism were art-recognized equivalents before the effective filling date of the invention, one of ordinary skill in the art would have found it obvious to substitute adhesive connection for magnetic connection.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKay-McMiller-Isgar-Brooks-Barber to incorporate a clipping member and a spaced magnetic member for the purpose of establishing a magnetic connection that secures the liner to the receptacle since magnetic connection is a known alternative to adhesive connection. 
However, MacKay-McMiller-Isgar-Brooks-Barber-Deja does not explicitly discloses iron clipping member and each iron clipping member having a spaced magnet member.
Albanese is relevant to this issue and discloses a magnetic connection wherein an iron member (115) and a spaced magnetic member (125) are incorporated in order to hold together two separate bodies using magnetic attraction. 

As a result of the modification, the trash bag of MacKay-McMiller-Isgar-Brooks-Barber-Deja-Albanese would have a the trash bag is securely lined within the shell by attracting the magnetic members to the iron clipping members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
McBride (US 20190337717) discloses a liner that is supported by members to keep open. 
Brooks (US 20080179330) discloses the use of magnetic or adhesive means to connect a liner to the container body.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJIDUL ISLAM/Examiner, Art Unit 3736          



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736